DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 6, 7 and 10 have been cancelled. Claims 1-5, 8, 9 and 11-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected in the official action mailed on 02/01/2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” or “module” or “element” or “unit” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” or “module” or “element” or “unit” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” or “module” or “element” or “unit” are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” or “module” 
Claims 1-14 that recite(s): an authentication module”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;  and
Regarding the “authentication module”, the Applicant submits that,
“the authentication module is configured for, ‘receiving a wireless authentication signal to authenticate a user of the lock.’ , the Applicant submits, ‘Based on the functional language recited in the claim as amended, one of ordinary skill in the art would understand that in order to perform the claimed function, of “receiving a wireless authentication signal to authenticate a user of the lock,’  the authentication module comprises structures for receiving and processing wireless signals, such as, but not limited to, a transceiver within a circuitry system or a Bluetooth transceiver as described in the specification at page 4 lines 9-17 and page 11 lines 19-24.”

The Applicant’s statement is, a statement on the record of what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1, 3, 8, 9, 11, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GENGLER (US 2016/0047142) in view of SIDHU (US Publication 2018/0230713).
Regarding claims 1 and 17,
GENGLER teaches a portable lock comprising:
A lock body (figure 1);
 an unlocking motor positioned within the lock body (216 in fig. 2 and discussed in [0031]);
 an authentication module configured for receiving a wireless authentication signal to authenticate a user of the lock ([0012] teaches that the electronic locking device can determine whether the wireless device is authorized to unlock the electronic locking device);
a transport security element (320 in fig. 3) comparing a user actuatable device ([0053] teaches an electrical or physical keyboard; also see fig. 8) coupled to the lock body (fig. 3) and accessible for manual actuation by the user from outside of the lock body, wherein the transport security element is configured to be actuated by the user and wherein upon actuation, the transport security element switches the lock from a first mode to a second mode ([0051] teaches that the user input may switch the lock from a low power mode/state to an active mode/state; and  [0053] teaches switching from a locked mode/state to an unlocked mode/state); and
an actuation element configured to be actuated by the user ([0031] teaches a locking spindle 226 which is controllably turned by the motor 216, controlled by the processor 242 on the controller board 214).
GENGLER fails to expressly teach that the transport security element switches the lock from a normal mode into a transport security mode;
wherein, with the lock in the normal mode and with the user authenticated, the actuation element is configured so that actuating the actuation element causes the unlocking motor to unlock the lock; and
wherein, with the lock in the transport security mode, the actuation element is configured so that actuating the actuation element does not cause an actuation of the unlocking motor to unlock the lock.
SIDHU teaches a portable lock (10 in [0032]) comprising:
 an unlocking motor ([0038] teaches motor 17);
 an authentication module (communication module 12) configured for receiving a wireless authentication signal to authenticate a user of the lock ([0036] teaches that a TSA employee may attempt to access the lock via master key, wherein the TSA may be provided on the lock 10 with an electronic master device such a key fob);
a transport security element (see override/secondary release system 20) 
configured to be actuated by the user ([0035] teaches that override/secondary release system 20 is selectively operable by the user) and wherein upon actuation, the transport security element switches the lock from normal mode into a ([0036] teaches that the secondary release system 20 can be selectively operable by a user such that the lock 10 is programmable so that in one mode of operation the secondary release system 20 can be used to release the locking mechanism 16 and in another mode of operation, use of the secondary release system 20 will not release the locking mechanism 16; said “one mode” corresponding to a normal mode of the claim, and said “another mode” corresponding to a transport security mode of the claim);
an actuation element configured to be actuated by the user ([0038] teaches locking mechanism 16 which comprises a securement member 14 in the form of a cable, and a releasable end 14b which is secured within the housing 12 on operation of the locking mechanism 16; alternatively, see [0037] which teaches at least two buttons 24a, 24b on the housing 12 in combination with locking mechanism 16);
wherein, with the lock in the normal mode and with the user authenticated, the actuation element is configured so that actuating the actuation element causes the unlocking motor to unlock the lock ([0040] teaches that when a user clicks a button on the lock 10, it looks for a security key on the mobile device and, if they match, the lock 10 unlocks via locking mechanism 16 i.e., a “normal mode”; [0043] teaches that when operating in low security level operation i.e., “normal mode”, a user may press a button on the lock 10 and if the paired mobile device can be 
found then the lock unlocks via locking mechanism 16); and
([0038] teaches that electric motor 17 is operable to bring a locking pin 19 into engagement with an end 14b of the securement member 14 to secure it within the housing 12; [0045] teaches another form of operation i.e., “transport security mode” wherein when the lock 10 is unlocked via the communications module or buttons 24a, 24b the securement member 14 is not removed from the housing 12.)
Before the effective filing date of the invention, it would have been obvious to modify the lock of Gengler per the teachings of Sidhu, configuring the Gengler lock such that in addition to functioning in a low-power mode, active mode, locked mode and un-locked mode, the lock further operates in a “transport security mode” as taught by Sidhu ([0035] and [0036] teach an “another mode”).  Such a modification would result in the lock of Gengler being further programmable such that when switched to the “another mode” (corresponding to the transport security mode of the claim), the locking mechanism shall not unlock, even when being actuated in a manner which would normally result in unlocking the lock.  One would be motivated to modify the Gengler lock in this manner because Sidhu teaches in [0036] that by configuring the lock in this way, a user can select the desired level of security.
Regarding claim 3,
Sidhu teaches that the lock is movable from the transport security mode back into a normal mode by actuating the transport security element ([0036] teaches that 
the secondary release system 20 can be selectively operable by a user), and wherein while in the normal mode the unlocking motor can be actuated to unlock the lock on a successful user authentication  ([0036] teaches that in one mode of operation the secondary release system 20 can be used to release the locking mechanism 16; said “one mode” corresponding to a normal mode of the claim; [0040] teaches that when a user clicks a button on the lock 10, it looks for a security key on the mobile device and, if they match, the lock 10 unlocks via locking mechanism 16 i.e., a “normal mode”).
Regarding claim 8,
Sidhu teaches that the authentication module comprises a transceiver configured for receiving the wireless authentication signal from a mobile end device of the user ([0040] teaches that the communications module is integrally formed within a PCB board 18 of the lock and is configured so that the locking mechanism 16 is operable when in close proximity with a paired mobile device such that when a user clicks a button on the lock 10, it looks for a security key on the mobile device and, if they match, the lock 10 unlocks; [0041] teaches that in order for the lock to be unlocked, the paired mobile device needs to send a hashed security key which is checked by the lock and, if correct, the lock unlocks.)


Regarding claim 9,
Sidhu teaches that the wireless connection is a Bluetooth connection ([0040] that the communications module is configured for operation using a Bluetooth protocol).
Regarding claim 11,
Sidhu teaches that the authentication module is actuatable by actuating the actuation element ([0037] teaches at least two buttons 24a, 24b on the housing 12; [0040] teaches that when a user clicks a button on the lock 10, it looks for a security key on the mobile device and, if they match, the lock 10 unlocks). 
Regarding claim 15,
GENGLER teaches a locking system (figure 3) comprising:
 a portable lock (figure 1); and
a mobile end device by means of which a user of the portable lock can authenticate himself thereat (320 in fig. 3);
wherein the portable lock comprises:
a lock body (figure 1);
 an unlocking motor positioned within the lock body (216 in fig. 2 and discussed in [0031]);
 an authentication module configured for receiving a wireless authentication signal to authenticate a user of the lock ([0012] teaches that the electronic locking device can determine whether the wireless device is authorized to unlock the electronic locking device);
a transport security element (320 in fig. 3) comparing a user actuatable device ([0053] teaches an electrical or physical keyboard; also see fig. 8) coupled to the lock body (fig. 3) and accessible for manual actuation by the user from outside of the lock body, wherein the transport security element is configured to be actuated by the user and wherein upon actuation, the transport security element switches the lock from a first mode to a second mode ([0051] teaches that the user input may switch the lock from a low power mode/state to an active mode/state; and  [0053] teaches switching from a locked mode/state to an unlocked mode/state); and
an actuation element configured to be actuated by the user ([0031] teaches a locking spindle 226 which is controllably turned by the motor 216, controlled by the processor 242 on the controller board 214).
GENGLER fails to expressly teach that the transport security element switches the lock from a normal mode into a transport security mode;
wherein, with the lock in the normal mode and with the user authenticated, the actuation element is configured so that actuating the actuation element causes the unlocking motor to unlock the lock; and
wherein, with the lock in the transport security mode, the actuation element is configured so that actuating the actuation element does not cause an actuation of the unlocking motor to unlock the lock.
SIDHU teaches a locking system comprising:
(10 in [0032]); and
a mobile end device by means of which a user of the portable lock can authenticate himself thereat ([0041] teaches a paired mobile device which sends a hashed security key which is checked by the lock);
wherein the portable lock comprises:
 an unlocking motor ([0038] teaches motor 17);
 an authentication module (communication module 12) configured for receiving a wireless authentication signal to authenticate a user of the lock ([0036] teaches that a TSA employee may attempt to access the lock via master key, wherein the TSA may be provided on the lock 10 with an electronic master device such a key fob);
a transport security element (see override/secondary release system 20) configured to be actuated by the user ([0035] teaches that override/secondary release system 20 is selectively operable by the user) and wherein upon actuation, the transport security element switches the lock from normal mode into a transport security mode ([0036] teaches that the secondary release system 20 can be selectively operable by a user such that the lock 10 is programmable so that in one mode of operation the secondary release system 20 can be used to release 
the locking mechanism 16 and in another mode of operation, use of the secondary release system 20 will not release the locking mechanism 16; said “one mode” corresponding to a normal mode of the claim, and said “another mode” corresponding to a transport security mode of the claim); and
an actuation element configured to be actuated by the user ([0038] teaches locking mechanism 16 which comprises a securement member 14 in the form of a cable, and a releasable end 14b which is secured within the housing 12 on operation of the locking mechanism 16; alternatively, see [0037] which teaches at least two buttons 24a, 24b on the housing 12 in combination with locking mechanism 16);
wherein, with the lock in the normal mode and with the user authenticated, the actuation element is configured so that actuating the actuation element causes the unlocking motor to unlock the lock ([0040] teaches that when a user clicks a button on the lock 10, it looks for a security key on the mobile device and, if they match, the lock 10 unlocks via locking mechanism 16 i.e., a “normal mode”; [0043] teaches that when operating in low security level operation i.e., “normal mode”, a user may press a button on the lock 10 and if the paired mobile device can be found then the lock unlocks via locking mechanism 16); 
wherein, with the lock in the transport security mode, the actuation element is configured so that actuating the actuation element does not cause an actuation of the unlocking motor to unlock the lock ([0038] teaches that electric motor 17 is operable to bring a locking pin 19 into engagement with an end 14b of the securement member 14 to secure it within the housing 12; [0045] teaches another form of 
operation i.e., “transport security mode” wherein when the lock 10 is unlocked via the communications module or buttons 24a, 24b the securement member 14 is not removed from the housing 12.)
Before the effective filing date of the invention, it would have been obvious to modify the lock of Gengler per the teachings of Sidhu, configuring the Gengler lock such that in addition to functioning in a low-power mode, active mode, locked mode and un-locked mode, the lock further operates in a “transport security mode” as taught by Sidhu ([0035] and [0036] teach an “another mode”).  Such a modification would result in the lock of Gengler being further programmable such that when switched to the “another mode” (corresponding to the transport security mode of the claim), the locking mechanism shall not unlock, even when being actuated in a manner which would normally result in unlocking the lock.  One would be motivated to modify the Gengler lock in this manner because Sidhu teaches in [0036] that by configuring the lock in this way, a user can select the desired level of security.
Regarding claim 16,
Sidhu teaches that the mobile end device comprises a transceiver to establish a wireless connection to the authentication module of the lock (via input devices 102f in [0026] and in fig. 1); and/or wherein the mobile end device is a remote control or a portable computer ([0021] Preferably, the locking mechanism is operable when in close proximity with a paired mobile device and when a passcode has been entered into the paired mobile device; [0040] teaches that when a user clicks a button on the lock 10, it looks for a security key on the mobile device and, if they match, the lock 10 unlocks via locking mechanism 16).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over GENGLER (US 2016/0047142) in view of SIDHU (US Publication 2018/0230713) as applied to claim 1 and further in view of EK (US 2019/009339).
Regarding claim 4,
Sidhu teaches the lock in accordance with claim 1 wherein the secondary release system 20 operates via an electrical contact, but fails to expressly teach that the transport security element is an impulse generator.
 EK teaches that the transport security element as an impulse generator ([0016] teaches a security element wherein that the safety latch may be implemented as a solenoid). 
Before the effective filing date of the invention, it would have been obvious to modify the transport security element of Sidhu per the teachings of EK, for the purpose electrically selecting the low or high security mode for the secondary release/override system 20 of Sidhu by the mobile device.
Regarding claim 5,
EK teaches that the transport security element is formed by an optically acting, capacitively acting, or inductively acting control surface ([0019] teaches that the safety latch may be capacitively powered i.e., acting). 
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over GENGLER (US 2016/0047142) in view of SIDHU (US Publication 2018/0230713) as applied to claim 1 and further in view of GRAVES (US 2009/0167526).
Regarding claim 12,
Sidhu teaches the lock according to claim 1 but fails to further teach that the actuation element is formed by a motion sensor arranged in the lock and connected to the authentication module for detecting a movement of the lock. 
Graves teaches that the actuation element is formed by a motion sensor arranged in the lock and connected to the authentication module for detecting a movement of the lock ([0021] teaches sensor 322 which is configured to detect motion at lock 100).
Before the effective filing date of the invention, it would have been obvious to modify Sidhu per the teachings of Graves, for the purpose of providing a means for monitoring attempted tampering with the lock.
Regarding claim 13,
Graves teaches the lock in accordance with claim 12, further comprising an alarm module that is connected to the motion sensor and to the authentication module and that outputs an alarm in the event of a movement of the lock detected by the motion sensor ([0007] of Graves teaches providing alert signals which indicate tampering) and of an unsuccessful user authentication). 

Allowable Subject Matter
Claims 2, 14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/DIONNE PENDLETON/Primary Examiner, Art Unit 2689